DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barge of claims 14, 15, and 16, and barge interior and conduit of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that while Figure 1 shows a “support structure 16”, the specification does not state the support structure is required to be a part of a barge. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 29, line 4 recites “barrier 66 in the outer housing 66” however paragraph 26, line 8 previously assigned reference number “60” to the “barrier”. Line 4 should be amended to recite “barrier 60”.
Paragraph 29, line 21 also recites “barrier 66” and should be changed accordingly. 
Paragraph 29, lines 11-13 state the pressure in a containment chamber may be “a vacuum pressure or negative absolute pressure” due to suction of an axial flow pump 14, however it is not possible to have a negative absolute pressure. The minimum absolute pressure is a vacuum, which is 0 psi. The examiner respectfully requests the applicant review the specification for accuracy.
Paragraph 30, lines 8-11 describe a “second seal housing face 88” as defining the annular first seal 92, however Figure 7 shows the annular first seal 92 is associated with the first seal housing face 86. It appears specification has a typo and the “second seal housing face 88” in line 8 should be changed to “first seal housing face 86”.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 18 and 26 are identical as currently written. 

Claim Objections
Claims 11, 14, and 19 are objected to because of the following informalities:  
Claim 11, line 3 recites “the discharge passage” which lacks proper antecedent basis. The word “the” should be changed to “a”.  
Claim 14, line 3 recites “the barge” which lacks proper antecedent basis. The word “the” should be changed to “the”. 
Claim 19, line 2 recites “the barge interior” which lacks proper antecedent basis. Claim 19 depends from claim 18, which depends from claim 13, however none of claims 13, 18, or 19 introduces “a barge interior”. The examiner notes claim 14 introduces “a barge interior”. If claim 19 is amended to recite “a barge interior” then the objection would be overcome.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 and 30 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claims 12 and 30 both refer to an annular stationary seal being configured to provide one or more of a maximum seal pressure ranging from about 30 pounds per square inch (psi) to about 75 psi or a minimum pressure ranging from about minus 5 psi to about minus 40 psi, however it is unclear how the seals could provide the respective pressures. 
Paragraph 30 states the same language as the claim where the stationary seal 92 “may be capable of providing a maximum seal pressure ranging from about 30 pounds per square inch (psi) to about 75 psi and (e.g. about 50 psi) and/or a minimum (vacuum) pressure ranging from about minus 5 psi to about minus 40 psi (e.g., about minus 20 psi)”. The specification does not further elaborate on how the seals “provide” the respective pressures. 
The nature of the seals is to prevent leakage between two spaces on opposite sides of the seal. The seals may be capable of withstanding a maximum pressure differential across the seal (otherwise leakage occurs), however the seals themselves do not create the pressure. Rather, an external source pressurizes the sealing fluid, and the difference in pressure of the sealing fluid on each side of the seal create the pressure differential. It is unclear how the seal would provide pressure as claimed.
Further, the claims and specification refer to a “minus psi” and it is unclear what is meant by a negative pressure. Regions of lower pressure naturally create a suction effect which draws fluid into that region, however the lowest absolute pressure occurs in a vacuum at 0 psi. 
Paragraph 29 states “pressure in the containment chamber 36 may be a vacuum pressure or a negative absolute pressure, for example, due to suction of the axial flow pump 14”, and the recovery port 74 may be subject to a suction pressure. The recovery port extends from the mechanical seal according to paragraph 29, and therefore it appears the suction at the recovery port is causing the suction at the seal. The explanation of how the suction occurs does not explain how the negative absolute pressure is created. 
Since it is not possible to create a negative absolute pressure, no amount of experimentation would allow one of ordinary skill in the art to make or use the invention. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 12 and 30 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 9 and 12 introduce “an annular stationary seal” and “a stationary face seal” and lines 15 and 16 also introduce “a stationary seal” and “a stationary face seal” and it is unclear if the features in lines 15 and 16 are additional features or refer to the previous features. 
Claim 1, line 22 introduces “a rotating face seal” and line 23 also introduces “a rotating face seal” which raises the same issue. 
For the purpose of examination, lines 15, 16, and 23 will be treated as referring to the previous features. 
	Claim 13, lines 20 and 23-24 also introduce “an annular stationary seal” and “a stationary face seal” and lines 27 and 28 also introduce “a stationary seal” and “a stationary face seal” which raise the same issue as claim 1. Claim 13, line 34 similarly introduces “a rotating face seal” and line 35 also introduces “a rotating face seal”, which raises the same issue. Lines 27, 28, and 35 will be treated as referring to the previously claimed features. 
	Claims 2-12 and 14-30 depend from claims 1 and 13 and contain their limitations and therefore are rejected for the same reasons.
	Claims 12 and 30 both refer to pressure ranges with the term “about” before the values. Neither the claims nor the specification explain the amount covered by the term “about”. Therefore, the scope of the claims is also unclear which renders the claims indefinite. 
	Claim 29, lines 1-2 recite “a containment chamber” however claim 29 depends from claim 13 which previously introduced “a longitudinal containment chamber” and it is unclear if these are the same feature or different features. For the purpose of examination, claim 29 will be treated as referring to the same feature as claim 13. 
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, 17, 18, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,302,199 to Wilkins in view of US 5,503,520 to McEwen.
In Reference to Claim 1
Wilkins teaches:
A mechanical seal (128) for an axial flow pump (100), the mechanical seal comprising: 
an annular seal housing (not numbered, see annotated Figure 1 below) configured to be received in a pump housing (118), the annular seal housing defining a shaft aperture (not numbered, see annotated Figure 1 below) configured for passage therethrough by a pump shaft (102) of the axial flow pump, the annular seal housing comprising: 
a first seal housing face (top surface of end cap 130 in Figure 3); 
a second seal housing face (bottom surface of end cap 130 in Figure 3) opposite the first seal housing face and at least partially defining: 
an annular first seal recess (324) having a first inner diameter (not numbered) and configured to receive therein an annular stationary seal (326), such that the annular stationary seal provides a stationary seal against the pump shaft; 
an annular face seal recess (322) having a second inner diameter (not numbered) greater than the first inner diameter and configured to receive therein a stationary face seal (318); and 
the stationary seal received in the annular first seal recess; 
the stationary face seal received in the annular face seal recess; 
an inner sleeve (306) coupled to the annular seal housing and configured to receive therethrough the pump shaft and rotate with the pump shaft, such that the inner sleeve rotates relative to the annular seal housing, the inner sleeve comprising a substantially hollow cylindrical body (see Figure 3); 
a rotating face seal retainer (not numbered, see annotated Figure 1 below) configured to receive therein a rotating face seal (320); 
the rotating face seal received in the rotating face seal retainer and configured to abut against the stationary face seal and rotate with the pump shaft, such that the stationary face seal and the rotating face seal form a sliding seal interface; and 
a biasing member (spring 334) positioned to press the rotating face seal against the stationary face seal (see column 5, line 15 through column 7, line 38 and Figures 1 and 3).

    PNG
    media_image1.png
    592
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    1010
    media_image2.png
    Greyscale

Wilkins fails to teach:
	A recovery port extending from one or more of the first seal recess or the face seal recess to an exterior of the annular seal housing and the inner sleeve defines an internal recess configured to receive therein a shaft seal configured to abut the pump shaft and rotate with the pump shaft.
McEwen teaches:
	A pump (20) comprising a seal (26) and a recovery port (276) extending from a face seal recess (region holding stationary face seal 184) to an exterior of an annular seal housing (176) and an inner sleeve (210) defines an internal recess configured to receive therein a shaft seal (220) configured to abut a pump shaft (24) and rotate with the pump shaft (see column 8, lines 30-40, column 9, lines 33-44, and Figures 1 and 7).
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the mechanical seal of Wilkins by adding a recovery port and an internal recess configured to receive a shaft seal as taught by McEwen as both references are directed to seals for pumps, and for the purpose of being able to recycle fluid using the recovery port and further sealing the shaft.
In Reference to Claim 2#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, wherein the recovery port extends radially outward relative to the face seal recess (see Figure 7 of McEwen). 
In Reference to Claim 3#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, wherein the recovery port is positioned such that fluid passing through the rotating face seal and the stationary face seal flows into the recovery port and away from the mechanical seal (column 9, lines 32-44 of McEwen).
In Reference to Claim 4#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, further comprising a biasing member retainer (not numbered, sleeve around biasing member 334 of Wilkins) radially exterior relative to the biasing member and extending substantially from a first end of the inner sleeve toward the rotating face seal (see Figure 3 of Wilkins). 

    PNG
    media_image3.png
    598
    744
    media_image3.png
    Greyscale

In Reference to Claim 5#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, wherein the inner sleeve is radially interior relative to the biasing member (see Figure 3 of Wilkins).
In Reference to Claim 6#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, further comprising a preload spacer (340 of Wilkins) longitudinally opposite the biasing member relative to the seal housing (see Figure 3 of Wilkins).
In Reference to Claim 7#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, further comprising a shaft collar (308 of Wilkins) configured to be coupled to the pump shaft, the shaft collar being longitudinally opposite the biasing member relative to the seal housing (see Figure 3 of Wilkins).
In Reference to Claim 8#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, comprising the seal housing.
McEwen further teaches a vent port (280) extending from the face seal recess to the exterior of the annular seal housing (see column 9, lines 33-44 and Figure 7). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the mechanical seal of Wilkins as modified by McEwen by adding a vent port as taught by McEwen the purpose of being able to provide air to the seal and help remove any leaked fluid through the recovery port.
In Reference to Claim 9#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 8, wherein the vent port extends radially outward relative to the face seal recess (see Figure 7 of McEwen). 
In Reference to Claim 10#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, wherein the annular stationary seal and the shaft seal comprise an O-ring seal (see column 7, lines 7-9 of Wilkins and column 8, lines 33-35 of McEwen).
In Reference to Claim 11#
Wilkins as modified by McEwen teaches:
	The mechanical seal of claim 1, comprising the recovery port and the axial pump has a discharge passage (104 of Wilkins). 
McEwen further teaches the recovery port is configured to be in flow communication with a containment chamber (container at discharge end of recovery port 276, see column 9, lines 38-40 of McEwen) associated with the axial flow pump, and wherein pressure in the containment chamber is at a lower pressure than pressure at a discharge passage (60 of McEwen) of the axial flow pump, thereby creating a suction pressure at the recover port. McEwen teaches a pump (P) which creates a vacuum in the recovery port (see column 9, lines 34-37 of McEwen). The pump P creates a lower pressure at the containment chamber than the discharge passage. 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the mechanical seal of Wilkins as modified by McEwen by adding a containment chamber connected to the recovery port and adding a pump to the recovery port as taught by McEwen for the purpose of creating suction at the recovery port and directing the leaked fluid back toward the axial flow pump.
In Reference to Claim 13
Wilkins teaches:
An axial flow pump and a mechanical seal assembly comprising:
an axial flow pump (100) configured to pump fluid, the axial flow pump comprising:
a longitudinal containment chamber (container where the axial pump is located);
a pump shaft (102) extending longitudinally within the containment chamber;
at least one pump housing (118) coupled to an entry end (shaft end near inlet of pump) of the pump shaft, such that the pump shaft rotates relative to the at least one pump housing;
at least one impeller (not shown, inherent in an axial flow pump) coupled to the pump shaft and configured to rotate with the pump shaft; and
a discharge passage (104) at a discharge end (shaft end near discharge passage of pump, see Figure 1) of the axial flow pump opposite the entry end of the pump shaft; and
a mechanical seal (128) coupled to the pump shaft opposite the entry end of the pump shaft relative to the discharge passage, the mechanical seal comprising: 
an annular seal housing (not numbered, see annotated Figure 1 with the rejection of claim 1 above) received in one of the at least one pump housings, the annular seal defining a shaft aperture (central opening for shaft) through which the pump shaft of the axial flow pump passes, the annular seal housing comprising: 
a first seal housing face (top surface of end cap 130 in Figure 3); 
a second seal housing face (bottom surface of end cap 130 in Figure 3) opposite the first seal housing face and at least partially defining: 
an annular first seal recess (324) having a first inner diameter (not numbered) and configured to receive therein an annular stationary seal (326), such that the annular stationary seal provides a stationary seal against the pump shaft; 
an annular face seal recess (322) having a second inner diameter (not numbered) greater than the first inner diameter and configured to receive therein a stationary face seal (318); and 
the stationary seal received in the annular first seal recess; 
the stationary face seal received in the annular face seal recess; 
an inner sleeve (306) coupled to the annular seal housing and configured to receive therethrough the pump shaft and rotate with the pump shaft, such that the inner sleeve rotates relative to the annular seal housing, the inner sleeve comprising a substantially hollow cylindrical body (see Figure 3); 
a rotating face seal retainer (not numbered, see annotated Figure 1 with the rejection of claim 1 above) configured to receive therein a rotating face seal (320); 
the rotating face seal received in the rotating face seal retainer and configured to abut against the stationary face seal and rotate with the pump shaft, such that the stationary face seal and the rotating face seal form a sliding seal interface; and 
a biasing member (spring 334) positioned to press the rotating face seal against the stationary face seal (see column 5, line 15 through column 7, line 38 and Figures 1 and 3).
Wilkins fails to teach:
	A recovery port extending from one or more of the first seal recess or the face seal recess to an exterior of the annular seal housing and the inner sleeve defines an internal recess configured to receive therein a shaft seal configured to abut the pump shaft and rotate with the pump shaft.
McEwen teaches:
	A pump (20) comprising a seal (26) and a recovery port (276) extending from a face seal recess (region holding stationary face seal 184) to an exterior of an annular seal housing (176) and an inner sleeve (210) defines an internal recess configured to receive therein a shaft seal (220) configured to abut a pump shaft (24) and rotate with the pump shaft (see column 8, lines 30-40, column 9, lines 33-44, and Figures 1 and 7).
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins by adding a recovery port and an internal recess configured to receive a shaft seal as taught by McEwen as both references are directed to seals for pumps, and for the purpose of being able to recycle fluid using the recovery port and further sealing the shaft.
In Reference to Claim 17#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the recovery port provides fluid flow between the face seal recess to an interior of the longitudinal containment chamber of the axial flow pump. 
In Reference to Claims 18 and 26#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, comprising the seal housing.
McEwen further teaches a vent port (280) extending from the face seal recess to the exterior of the annular seal housing (see column 9, lines 33-44 and Figure 7). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by McEwen by adding a vent port as taught by McEwen the purpose of being able to provide air to the seal and help remove any leaked fluid through the recovery port.
In Reference to Claim 20#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the vent port extends radially outward relative to the face seal recess (see Figure 7 of McEwen).
In Reference to Claim 21#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the recovery port is positioned such that fluid passing the rotating face seal and the stationary face seal flows into the recovery port and away from the mechanical seal (column 9, lines 32-44 of McEwen). 
In Reference to Claim 22#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, further comprising a biasing member retainer (not numbered, sleeve around biasing member 334 of Wilkins) radially exterior relative to the biasing member and extending substantially from a first end of the inner sleeve toward the rotating face seal (see Figure 3 of Wilkins with the rejection of claim 4).
In Reference to Claim 23#
Wilkins as modified by McEwen teaches:
	The assembly of claim 22, wherein the inner sleeve is radially interior relative to the biasing member (see Figure 3 of Wilkins). 
In Reference to Claim 24#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, further comprising further comprising a preload spacer (340 of Wilkins) longitudinally opposite the biasing member relative to the seal housing (see Figure 3 of Wilkins).
In Reference to Claim 25#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, further comprising a shaft collar (308 of Wilkins) configured to be coupled to the pump shaft, the shaft collar being longitudinally opposite the biasing member relative to the seal housing (see Figure 3 of Wilkins).
In Reference to Claim 27#
Wilkins as modified by McEwen teaches:
	The assembly of claim 26, wherein the vent port extends radially outward relative to the face seal recess (see Figure 7 of McEwen).
In Reference to Claim 28#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the annular stationary seal and the shaft seal comprise an O-ring seal (see column 7, lines 7-9 of Wilkins and column 8, lines 33-35 of McEwen).
In Reference to Claim 29#
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the recovery port is in fluid communication with the containment chamber associated with the axial flow pump. 
McEwen further teaches the recovery port is configured to be in flow communication with a containment chamber (container at discharge end of recovery port 276, see column 9, lines 38-40 of McEwen) associated with the axial flow pump, and wherein pressure in the containment chamber is at a lower pressure than pressure at a discharge passage (60 of McEwen) of the axial flow pump, thereby creating a suction pressure at the recover port. McEwen teaches a pump (P) which creates a vacuum in the recovery port (see column 9, lines 34-37 of McEwen). The pump P creates a lower pressure at the containment chamber than the discharge passage. 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by McEwen by adding a pump to the recovery port as taught by McEwen for the purpose of creating suction at the recovery port.

Claim(s) 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,302,199 to Wilkins as modified by US 5,503,520 to McEwen as applied to claims 13 and 18 above, and further in view of US 7,699,579 to Yandle.
In Reference to Claim 14
Wilkins as modified by McEwen teaches:
	The assembly of claim 13 wherein the axial flow pump is configured to extend downward into the containment chamber. 
Wilkins as modified by McEwen fails to teach:
	The axial flow pump is configured to extend downward into a barge interior, the longitudinal containment chamber defining a port configured to be coupled to a conduit of a barge to receive therethrough fluid from the barge interior. 
Yandle teaches:
	An axial flow pump (10) configured to extend downward into a barge interior (region beneath 13 in Figure 1), a longitudinal containment chamber (17) defining a port (pump inlet at bottom of Figure 1) configured to be coupled to a conduit (inherent connection between barge and axial flow pump) of a barge (not numbered, see column 5, lines 17-25) to receive therethrough fluid from the barge interior (see column 5, lines 14-34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by Yandle by using the axial flow pump in a barge with a barge interior as taught by Yandle as both references are directed to axial flow pumps, and for the purpose of being able to connect the barge to the pump and to pump the fluid in the barge interior.
In Reference to Claim 15
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, comprising the axial flow pump.
Wilkins as modified by McEwen fails to teach:
	The axial flow pump is a vertical barge pump. Wilkins is silent regarding the intended use of the pump. 
Yandle teaches:
	An axial flow pump (10) which is a vertical barge pump (see column 5, lines 14-34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by Yandle by using the axial flow pump as a vertical barge pump as taught by Yandle as both references are directed to axial flow pumps, and for the purpose of being able to pump the fluid in the barge interior.
In Reference to Claim 16
Wilkins as modified by McEwen teaches:
	The assembly of claim 13, wherein the axial flow pump comprises a mounting flange (flange below the discharge passage 104 in Figure 1 of Wilkins).
Wilkins as modified by McEwen fails to teach:
	The mounting flange is configured to be coupled to a support surface of a barge. Wilkins does not teach a barge as the intended use of the pump. 
Yandle teaches:
	An axial flow pump (10) comprising a mounting flange (flange extending from pump housing 11 above barge deck 13 in Figure 1) configured to be coupled to a support surface (barge deck 13) of a barge (see column 5, lines 14-34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by Yandle by configuring the mounting flange to be coupled to a support surface of a barge as taught by Yandle as both references are directed to axial flow pumps, and for the purpose of being able to connect the barge to the pump and to pump the fluid in the barge interior.
In Reference to Claim 19
Wilkins as modified by McEwen teaches:
	The assembly of claim 18, wherein the vent port provides fluid flow between the face seal recess and an exterior of the pump.
Wilkins as modified by McEwen fails to teach:
	The exterior of the pump is the barge interior. Wilkins is silent regarding a barge being the intended use of the pump. 
Yandle teaches:
	An axial flow pump (10) mounted in a barge having a barge interior (region beneath 13 in Figure 1), wherein the barge interior is outside the axial flow pump (see column 5, lines 14-34 and Figure 1). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the assembly of Wilkins as modified by Yandle by using the pump in a barge having a barge interior, wherein the barge interior is exterior to the pump as taught by Yandle as both references are directed to axial flow pumps, and for the purpose of being able to pump the fluid in the barge interior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,665,975 to Parmeter et al teaches an axial flow pump comprising a mechanical seal. US 10,480,657 to Yandle teaches an axial flow pump having a mechanical seal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745